Citation Nr: 1023206	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on December 6, 
2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 administrative decision 
of the VA Medical Center (VAMC) in Gainesville, Florida which 
denied reimbursement for medical expenses incurred on 
December 6, 2007.


FINDINGS OF FACT

1.  The Veteran received emergency medical care from the 
Florida Hospital DeLand on December 6, 2007.

2.  At the time of his December 6, 2007 emergency treatment, 
the Veteran was service-connected for residuals of aortic 
valve disease and major depressive disorder.  A combined 70 
percent disability rating is in effect.  A total disability 
rating based on individual unemployability (TDIU) had also 
been awarded.

3.  A prudent layperson would not have reasonably expected 
that a delay in seeking immediate medical attention for the 
Veteran's condition would have been hazardous to life or 
health.

4.  A VA facility was feasibly available and an attempt to 
use it before hand would have been considered reasonable by a 
prudent layperson. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility on December 6, 
2007 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  
This is because a request for reimbursement is a not claim 
for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq. 
Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the hospitalization 
at issue are of record.  The Veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim.  He has declined to exercise 
his option of a personal hearing.

Relevant law and regulations

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.  

The provisions of 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

Regulations also provide that an emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran: (a) Who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability, or (b) Who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by VA.  38 C.F.R. § 
17.121 (2009).

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the following conditions must be satisfied:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran sought treatment at the Florida Hospital DeLand 
on December 6, 2007 after falling off his bicycle.  The 
emergency department record indicates that the Veteran had 
already been treated for left knee injuries resulting from 
this accident on December 3rd and 4th.  When he was seen on 
December 6th, he had abrasions over his hands and forearms.  
His left hand was described as swollen and tender over the 
second and third metacarpophalangeal joints.  The abrasions 
to the Veteran's left hand were described as "small" and he 
was observed to have a diminished range of motion of all his 
left hand digits.  A doctor interpreted the Veteran's X-ray 
reports as normal and diagnosed the Veteran with left hand 
pain, possible cellulitis.  He was discharged home 35 minutes 
after being seen. 

In his January 2008 notice of disagreement, the Veteran 
indicated that he fell off his bicycle on December 3, 2007 
and the accident was very serious.  He indicated that he had 
no car to travel to the VA clinic in Daytona Beach and that 
when he needed an additional X-ray of his hand, his doctor 
told him to go to the nearest hospital.  The Veteran also 
indicated that he was concerned that the medication he was on 
could cause complications following his accident. 

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

In this case, the evidence of record does not indicate that 
the Veteran received prior authorization for medical 
treatment on December 6, 2007.  While the Board is cognizant 
that the Veteran claims to have been instructed by his doctor 
to go to the nearest hospital to obtain X-rays of his hand, 
the record does not indicate that such treatment was ever 
approved by VA.  Furthermore, the Board notes that the 
Veteran has not indicated that the doctor who told him to go 
to the closest hospital was affiliated with VA.  [As noted 
above, the Veteran had already been receiving private 
treatment for his knee injuries prior to his December 6, 2007 
emergency room visit.]  

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

The record reflects that the Veteran is service-connected for 
residuals of aortic valve disease and major depressive 
disorder.  A combined 70 percent disability rating is in 
effect.  A total disability rating based on individual 
unemployability (TDIU) has also been awarded. 

As noted above, the Veteran received emergency treatment on 
December 6, 2007 for injuries resulting from a bicycle 
accident.  Accordingly, the record does not indicate that the 
Veteran was hospitalized for a service-connected disability.  
There is no evidence that the injuries resulting from his 
accident (abrasions, swollen fingers, and a decreased range 
of motion) are associated with or aggravating his service-
connected disabilities and the Veteran does not allege 
otherwise.  While a TDIU is in effect, the Veteran does not 
have a total disability, permanent in nature, as a result of 
his service-connected aortic valve disease and major 
depressive disorder, and there is no indication that the 
Veteran was enrolled in any VA rehabilitation program.  

Accordingly, the criteria set forth in 38 C.F.R. § 17.120(a) 
are not met.  The Veteran's claims must fail under 38 
U.S.C.A. § 1728.

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2009).  Those provisions again 
require that the treatment for which payment or reimbursement 
is sought was emergent in nature.  See 38 U.S.C.A. § 1725(a) 
(West 2002).  As noted in the law and regulations section 
above, to be eligible for reimbursement under this law, all 
nine of the listed conditions must be met. 

It is undisputed that the Veteran was enrolled in the VA 
health care system and had received medical services prior to 
December 6, 2007; that he is financially liable to the 
Florida Hospital DeLand for his treatment; that the Veteran 
does not have any form of health insurance or coverage; that 
the Veteran does not have any legal recourse against a third 
party that will pay all or part of the bills; and that the 
Veteran's bicycle accident injuries are unrelated to a 
workplace accident or injury. 

38 U.S.C.A. § 1725 requires that the medical treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  While the emergency treatment report indicates that 
the Veteran reported severe pain, his accident occurred three 
days prior to his emergency treatment.  When he finally 
sought treatment for his left hand, the Veteran's symptoms 
included a swollen left hand with increased pain, abrasions 
and a diminished range of motion.  Based on the passage of 
time and the nature of the Veteran's symptomatology, a 
prudent layperson with average knowledge of health and 
medicine would not reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  

The Board notes that the Veteran has indicated that he sought 
emergency treatment, in part, because he was concerned about 
the potential impact his medications would have on his 
injuries.  This argument is less than credible.  Nowhere in 
the emergency treatment report does it indicate that the 
Veteran was concerned with the side effects of his 
medication.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

38 U.S.C.A. § 1725 also requires that another VA or other 
Federal facility/provider not be feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  In his January 
2008 notice of disagreement, the Veteran argued that he does 
not have a car and that the Daytona Beach VA outpatient 
clinic was closed.

As noted above, the Veteran was involved in a bicycle 
accident on December 3, 2007.  According to the December 6th 
emergency department report, the Veteran had already been 
treated twice for injuries resulting from this accident.  In 
his January 2008 notice of disagreement, the Veteran 
indicated that he sought treatment at the closest hospital 
because he wanted to have an X-ray of his left hand and was 
concerned about the potential impact his medications would 
have on his injuries. 

Upon review, the Board finds that another VA facility was 
feasibly available and a prudent person would have considered 
an attempt to use such a facility reasonable.  Specifically, 
the Veteran incurred his injuries on December 3, 2007, a 
Monday.  Prior to seeking emergency treatment for his hand, 
the Veteran was treated twice by the Florida Hospital DeLand 
for knee injuries resulting from his bicycle accident.  While 
the Board does not dispute that the VA outpatient clinic at 
Daytona Beach was closed when the Veteran was treated at 6:30 
on Thursday evening, the facility would have been available 
to him following his Monday accident and prior to his 
emergency treatment on Thursday. 

With respect to the Veteran's claim that he does not own a 
car, the December 2007 emergency department report indicates 
that the Veteran arrived at the hospital in a personally 
owned vehicle.  While the record does not indicate who owned 
the car, it is clear that the Veteran did not arrive in an 
ambulance and that his choice in medical treatment was not 
limited by a lack of transportation.  Finally, in light of 
the Veteran's left hand symptomatology on December 6th, a 
reasonably prudent lay person would not have considered 
travelling to the nearest VA hospital unreasonable.  The 
Board notes that the VA hospital in Orlando Florida is 
approximately 40 miles from the Florida Hospital DeLand. 

Accordingly, the criteria set forth in 38 C.F.R. § 17.1002 
(B) and (C) are not met.  The Veteran's claims must fail 
under 38 U.S.C.A. § 1725.

Conclusion

In summary, the Board finds that the Veteran is not entitled 
to payment or reimbursement of the cost of unauthorized 
medical services on December 6, 2007 under 38 U.S.C.A. § 
1728, as implemented at 38 C.F.R. §§ 17.120, 17.121.  The 
Board also finds that the Veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefit 
sought on appeal is accordingly denied.



ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on December 6, 
2007 is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


